Arthur H. Healey, J.,
dissenting in part and concurring in part. I respectfully disagree with Part I of the majority opinion. I, however, join in affirming the judgment of the Appellate Court.
I
Prior to discussing the majority’s analysis in Part I, it is important to set out some additional circumstances, none of which are in dispute. On March 26,1985, after the state filed its motion asking for a psychiatric examination of the defendant, pursuant to Practice Book § 760, and sought a continuation of the prior court order prohibiting him from seeing or communicating with his children, the defendant moved for permission to see his children. The trial court granted the state’s motion for a psychiatric examination and in early April, 1985, Peter Zeman, a psychiatrist, began a lengthy series of psychiatric examinations of the defendant that, when concluded in July, 1986, included ten separate sessions totaling about seventeen hours. Eight of these examinations were conducted in April and May of 1985, with at least four of them occurring even before the start of the defendant’s hearing in probable cause. Certain psychological testing also ordered by the court was performed by Anne Marie Phillips, a clinical psychologist, on April 29, 1985, and May 7, 1985.1
It is important to note that all of these events occurred before the probable cause hearing even started on May 17, 1985.2 That date was fifty-three days after the examinations were ordered and at least forty-five days after the first examination was con*519ducted. On June 18, 1985, the state filed an information charging the defendant with murder, to which he pleaded not guilty and elected a jury trial. On May 9, 1986, the defendant filed his notice of intent to raise the defenses of mental disease or defect and extreme emotional disturbance to be supported by expert testimony. Thereafter, pursuant to an order of the court, the defendant was again examined by Zeman on two occasions, June 10, 1986, and June 24, 1986. Trial began on September 23, 1986, and, on December 18, 1986, the jury returned a verdict of guilty of manslaughter in the first degree in violation of General Statutes § 53a-55.
Although the majority does not expressly say so, the only fair reading of that opinion upholding the trial court is that the “situation before the court” presented “an appropriate case” for ordering such an examination. The ineluctable consequence of this determination under the circumstances is that the defendant had in some manner placed in issue his mental status at the time of the offense. This, of course, is entirely based on circumstances that took place long before the defendant had been accorded the constitutionally guaranteed right under the Connecticut constitution of a probable cause hearing to decide whether he should “be held to answer for [the] crime [of murder].” Specifically, our constitution provides: “No person shall be held to answer for any crime, punishable by death or life imprisonment, unless upon probable cause shown at a hearing in accordance with procedures prescribed bylaw . . . .” Conn. Const., amend. XVII. It is difficult to understand how this defendant can be said to have indicated that he “intended] to introduce expert testimony relating to a mental disease or defect, or another condition bearing upon the issue of whether he had the mental state required for the offense charged ...” (emphasis added); Practice Book § 759; *520long before he was legally charged with murder “in accordance with the procedures prescribed by law.”3 Conn. Const., art. I, § 8. Prior to the constitutional determination that probable cause existed after the hearing required by General Statutes § 54-46a, there was no crime to which he could even properly be required to plead; he was not even constitutionally or statutorily accused of murder until that probable cause hearing had made it possible for the state to take that step. This was no formalistic step; it was constitutionally mandated. In State v. Lovelace, 191 Conn. 545, 549, 469 A.2d 391 (1983), cert. denied, 465 U.S. 1107, 104 S. Ct. 1613, 80 L. Ed. 2d 142 (1984), we said that “Practice Book §§ 757 through 761, inclusive, relate to defenses based on the defendant’s mental state.” At the very least, this defendant could not appropriately be said to have set up or notified the state of this “defense” or any defense until he had been constitutionally accused of murder and entered his plea to the information, as he did on June 18, 1985.4
Putting aside for the moment the state’s ability to have a meaningful evaluation of his mental state, unless ordered at the time it was in this case, was it “appropriate” for the trial court to conclude, as it did long before the probable cause hearing, that “fairness, *521equity and justice require that the State be able to also have an examination in order that it could make certain representations and know where it was going with the case?” (Emphasis added.) I think not. It so concluded because it said that the defendant had already “introduced the psychiatric aspect of the case” by presenting the testimony of psychiatrist Walter A. Borden and the letters from Borden and psychiatrist Bruce Greyson. The majority acknowledges that “[wjhile the defendant had presented this evidence in connection with his motions to modify his bond conditions, and not in an effort to establish insanity or extreme emotional disturbance ...” yet “it was reasonable for the court to conclude that these problems might be relevant to the question of whether the defendant was suffering from a mental disease or defect at the time of the offense.” The majority continues and points out that permitting “a psychiatric examination” (emphasis added) at that time “simply advanced] the objective of § 760 to assure the state an opportunity to procure reliable and timely expert testimony that would enable it to meet a defendant’s mental status defense.”
Against this background, I do not agree with the majority that this presents “an appropriate case” under § 760 for the trial court to enter the orders which it did.5 First, it is fair to say that the state knew where it was going with the case; it first had to go to a probable cause hearing. Parenthetically, the statute governing such a hearing provides in part: “No motion to suppress or for discovery shall be allowed in connection with such hearing.” General Statutes § 54-46a (b). Query whether ordering the mental examination here at the time it was could ever be said to allow “discov*522ery” under § 54-46a. Second, it is incongruous to me how the trial court can reasonably bottom its subsequent orders on the opinion that the defendant has already “introduced the psychiatric aspect of the case” to mean, as it must, that the defendant has put his mental status at the time of the offense in issue. In my view, this was an abuse of discretion and, hence, clearly erroneous. Whether the trial court felt that the “problems” indicated by the evidence adduced concerning bond conditions “might be relevant to the question whether the defendant was suffering from a mental disease or defect at the time of the offense” was itself not only irrelevant at that time but, more to the point, it was in derogation of the defendant’s rights as already set out and to which now. may be added his fifth amendment privilege against self-incrimination from compulsory psychiatric examinations. I cannot deny that he had presented psychiatric evidence, but how can it reasonably be said that he had placed in issue, in this case, his mental status at the time of the offense? It simply cannot. To utilize the previous psychiatric evidence in another circumstance to say that the defendant has already “introduced the psychiatric aspect of the case” and to go on to say that he has put his mental status at the time of the offense in issue under § 760 is a quantum leap of the superlative degree.
I have absolutely no problem with the state having a psychiatric examination of a defendant early on; it should not have to wait to do so for an unreasonable time. Fairness, equity and justice require it in certain cases; fairness, equity and justice did not, however, require it in this case. Singly or collectively, none of these concepts can even justify, let alone require, the order for the examinations by the trial court. To do as the trial court did, in effect, impermissibly imposed upon the defendant the obligation of undergoing an examination targeting a defense to a crime for which *523he had not even yet been properly held to answer under the Connecticut constitution. In addition, however, this imposition went further beyond the date probable cause was found because there was a time beyond that date that the defendant was still not required, or for all we know, even pressed on whether he intended to file a notice of intent. Judicial economy, to which the majority refers, is not an insular consideration that repels other considerations, especially a defendant’s constitutional rights. In this instance, it appears to me that it was determined that the defendant’s constitutional rights did not outweigh judicial economy.
Justice Felix Frankfurter once said in dissent: “It is a fair summary of history to say that the safeguards of liberty have frequently been forged in controversies involving not very nice people.” United States v. Rabinowitz, 339 U.S. 56, 69, 70 S. Ct. 430, 94 L. Ed. 653 (1950). If we assume, arguendo, that the philosophy of this observation is surely applicable here, as I believe it is, this was not “an appropriate case” for the examination order entered. Fewer constitutional principles have a higher call upon the discretion of a judge than the protection of the privilege against self-incrimination as well as the right to present a defense after proper accusation of a crime, especially homicide.
Because I cannot agree that that discretion was correctly exercised here, I respectfully dissent from Part I of the majority opinion.
On the other hand, I cannot agree with the defendant that since all of the testing administered by Phillips and the majority of the examinations conducted by Zeman preceded his filing the notice of his mental status defenses under § 760 was reversible error. In doing so, I agree with the conclusion of the majority on that issue for reasons other than those given.
*524While it is my view that, inter alia, the trial court’s ordering of the examinations in the first instance was error, error which included a violation of the defendant’ s fifth amendment privilege against self-incrimination, that error was rendered harmless by later events. I agree, as does the majority, that the Appellate Court correctly decided that the initial error in ordering the examination did not, as the trial court found, taint the postnotice examinations by Zeman. Moreover, the Appellate Court noted that there was no evidence that the prenotice and postnotice examinations had elicited different information or that the state has used the prenotice examinations to acquire substantive information concerning the alleged crime.
Under the circumstances of this case, once the defendant filed his notice of intent under § 760 and agreed, thereafter, upon query by Zeman, that he then had nothing to change vis-a-vis his prenotice statements prior to additional examination by that psychiatrist and he offered evidence at trial, both personally and through experts, concerning his mental status at the time of the offense, in my view, cured any valid preexisting bar to Zeman’s rebuttal testimony.
In coming to this view, I note that even though “[t]he self-incrimination privilege serves a variety of interests beyond the protection of the innocent, yet the [United States Supreme] Court in Chapman [v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705, reh. denied, 386 U.S. 987, 87 S. Ct. 1283, 18 L. Ed. 2d 241 (1967),] held the harmless error standard applicable to an infringement of that right.” 3 W. LaFave & J. Israel, Criminal Procedure § 26.6, p. 274. In any event, a defendant who makes an involuntary statement is not perpetually disabled from giving a subsequent voluntary statement. Oregon v. Elstad, 470 U.S. 298, 311, 105 S. Ct. 1285, 84 L. Ed. 2d 222 (1985); United States v. Bayer, 331 U.S. 532, 540-41, 67 S. Ct. 1394, 91 L. *525Ed. 1654 (1947). There was temporally a significant time period between the last prenotice examination and the filing of the notice of intent under § 760 by the defendant that is important. This accords with the rationale of our statement that where the original statement was induced by a violation of the defendant’s rights, a subsequent confession can be voluntary where there is a “sufficient ‘ “break in the stream of events” ’ as to justify the admission of [the] subsequent confession.” State v. Shifflett, 199 Conn. 718, 741, 508 A.2d 748 (1986).
I, therefore, concur in affirming the judgment of the Appellate Court.

 There does not appear, especially from anything the trial court said, that the examinations ordered concerned the competency of the defendant to stand trial. See General Statutes § 54-56d.


 There appears to be no question that from the outset defense counsel properly objected and excepted to all of the rulings involving the court-ordered examinations and endeavored completely to protect the defendant’s rights throughout the pretrial and trial proceedings in this regard.


 The fact that prior to the constitutional probable cause hearing that started on May 17, 1985, the defendant was being held on an arrest warrant charging murder demonstrates no more than that a disinterested magistrate had found probable cause to believe that he had committed that crime.


 Actually, there is no claim that the defendant should have filed his notice of intent under Practice Book §§ 757 through 761 at that time or anywhere near that time. He did not actually file that notice until almost one year later, i.e., on May 6, 1986.1 do not dispute that over that period he was receiving psychiatric treatment nor can it be overlooked that the state had had those series of psychiatric and/or psychological sessions with the defendant, which are chronicled'above, since March, 1985, and the final two sessions in 1986 after the notice of intent was filed by the defendant. I do not understand that the defendant “made” the state wait until May 6, 1986, before he filed this notice.


 I can, however, envisage a scenario under a demandingly different fact pattern which might present “an appropriate case” under Practice Book § 760 to have a mental status examination of a defendant even before the constitutional probable cause hearing.